The court were divided in their opinions. The chief justice and Yeates held, that the justice had jurisdiction; Smith and BRACKENRidge held that he had no jurisdiction; but they also declared, that as it did not appear by the execution that the *240same had issued for • rent, the party was not relievable by this writ of habeas corpus, but that his proper remedy was by certiorari.
Cited in 104 Pa. 316 in support of the decision that under the act of March 20, i8to (Purd. Dig. 849), allowing a tenant -to defalcate or set off his just account against his landlord’s claim for rent, before a justice of the peace, the landlord may appeal to the Common Pleas from the judgment of the justice.
The prisoner was remanded.